SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 18/10 - 12/03/2010 NOTICE TO THE MARKET At the meeting held on December 2, 2010, Copels Board of Directors ratified the appointment of engineer Raul Munhoz Neto for the position of CEO, and appointed the electrical engineer and lawyer José Danilo Tavares for the position of Chief Generation, Transmission and Telecommunications Officer. They were both elected to complete the 2009-2011 term of office. Mr. Raul Munhoz Neto was born in 1943 and joined Copel in 1982. In 1994, he took over the Engineering and Construction Office. He has also worked in the Central Research and Development Lab from 1995 to 1999. From 2006 until November 2010 he was the Chief Generation, Transmission and Telecommunications Officer. Mr. José Danilo Tavares was born in 1952. He joined Copel in 1978 and has built his career inside the Company, acting in several areas and positions. Since 2006, he held the position of assistant of the Generation, Transmission and Telecommunications Office. Curitiba, December 03, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 6, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
